Case 1:18-cv-00211-TSE-JFA Document 70 Filed 03/08/19 Page 1 of 2 PageID# 480




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA


SIMRET SEMERE TEKLE,
              Plaintiff,
       v.                                       Case No.: 1:18-cv-211
NOUF BINT NAYEF ABUL-AZIZ AL SAUD,
MOHAMMAD BIN ABDULLAH AL SAUD
              Defendants.


            PLAINTIFF SIMRET SEMERE TEKLE’S MOTION TO DISMISS
            DEFENDANTS’ COUNTERCLAIM PURSUANT TO RULE 12(b)(6)


       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Plaintiff Simret Semere Tekle

respectfully moves to dismiss with prejudice Defendants Nouf bint Nayef Abdul-Aziz al Saud

and Mohammad bin Abdullah al Saud’s counterclaim for defamation per se for failure to state a

claim upon which relief can be granted. Dkt No. 69. A memorandum of points and authorities

in support accompanies this motion.

 Dated: March 8, 2019                           Respectfully submitted,

                                                /s/
 Richard F. Levy (pro hac vice)                 Nicholas Marritz
 Jonathan A. Langlinais (pro hac vice)          LEGAL AID JUSTICE CENTER
 JENNER & BLOCK LLP                             6066 Leesburg Pike, Suite 520
 1099 New York Avenue NW, Suite 900             Falls Church, VA 22041
 Washington, DC 20001                           (703) 720-5607
 (202) 639-6000                                 nicholas@justice4all.org
 rlevy@jenner.com

 Agnieszka M. Fryszman (pro hac vice)
 COHEN MILSTEIN SELLERS & TOLL PLLC
 1100 New York Avenue NW, Fifth Floor
 Washington, DC 20005
 (202) 408-4600
Case 1:18-cv-00211-TSE-JFA Document 70 Filed 03/08/19 Page 2 of 2 PageID# 481



 afryszman@cohenmilstein.com
 Martina E. Vandenberg (pro hac vice)
 Sarah L. Bessell (pro hac vice)
 THE HUMAN TRAFFICKING LEGAL CENTER
 1030 15th Street, NW #104B
 Washington, DC 20005
 (202) 716-8485
 mvandenberg@htlegalcenter.org

 Le’ake Fesseha (pro hac vice)
 LE’AKE FESSEHA LAW OFFICE
 901 S. Highland Street, Suite 312
 Arlington, VA 22204
 (703) 302-3410
 leakef@hotmail.com



 Counsel for Plaintiff Simret Semere Tekle
